DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on October 31, 2022 for the patent application 17/061,658 filed on October 2, 2020. Claims 1 and 9 are amended. Claims 1-9 are pending. The first office action of September 23, 2022 is fully incorporated by reference into this Final Office Action.

Claim Rejections - 35 USC § 112
Claims rejected under § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 9 recite “a plurality of task complete sensors coupled to the trainer housing, each task complete sensor being in operational communication with the trainer CPU, the plurality of task complete sensors including a seat down sensor, a flush sensor, and a hands washed sensor, the flush sensor being configured to detect when a toilet has been flushed.”
These limitations are not adequately described in the specification as originally filed and forms the basis of the rejection. Specifically, the specification fails to disclose the hardware and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. Furthermore, the specification does not provide a disclosure of the hardware and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed “trainer CPU,” per claims 1 and 9 to perform the claimed functions of “seat down,” “hands washed” and “being configured to detect when a toilet has been flushed.” As such, claims 1 and 9 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. Claims 2-8 are also rejected under 35 U.S.C. § 112(a), based on their respective dependency to claim 1.

Claims 1 and 9 recite the following limitations: “wherein the front side of the trainer housing is configured for positioning to be visible within the bathroom, the trainer housing being thin between the front side and the back side relative to a height and width of the trainer housing.”
This limitations are not adequately described in the specification as originally filed and forms the basis of the rejection. As such, the limitations are reasonably rejected under a theory of new matter. Therefore, claims 1 and 9 are rejected under 35 U.S.C. §112(a), as failing to comply with the written description requirement. Claims 2-8 are also rejected under 35 U.S.C. § 112(a), based on their respective dependency to claim 1.

Rejections under 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-9 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 9 recite the limitation “the trainer housing being thin between the front side and the back side relative to a height and width of the trainer housing.” When a term of degree is used, there must be some standard for measuring that degree. The specification should provide some standard for measuring that degree or there should be a standard that is recognized in the art for measuring the meaning of the term of degree. Without a standard for measuring, the claim is indefinite because the boundaries cannot be determined. Specifically, the claim is indefinite because the limitation is using “thin” which fails to specify a degree of “thickness” such that one of ordinary skill in the art can reasonably conclude as to what amount of “thickness” is necessary to particularly point out and distinctly claim the subject matter in which the Applicant is regarding as his invention. Therefore, claims 1 and 9 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-8 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kennish, et al., (hereinafter referred as “Kennish,” US 2007/0182571).
Regarding claim 1, and substantially similar limitations in claim 9, Kennish discloses a bathroom hygiene training system (see para. [0060]: As previously discussed, the interactive packaging system 100 may be implemented in an environment where there will be more than one child using the products, packages and facilities of the system 100 for personal hygiene training) comprising: 
a trainer apparatus (see FIGS. 1 and 4, base station 134; FIG. 2, device 200; and FIG. 3, device 300) comprising: a trainer housing, the trainer housing having a trainer housing front side, a trainer housing back side, and a trainer housing sidewall (see FIG. 1, base station 134, with housing front and sidewall sides clearly visible. The Applicants “trainer housing backside” is reasonably implied to be behind the base station 134, since a backside reasonably and relatively describes the position of a side).

Although Kennish discloses in para. [0024]: “In one embodiment, the base station 134 may be disposed in the restroom and include motion sensor 142 to detect when a person enters the restroom,” Kennish does not explicitly teach the trainer housing being configured to be coupled to a wall of a bathroom. However, the Applicant’s use of coupling to a wall of a bathroom is an obvious design choice. Applicant has not disclosed that coupling to a wall of a bathroom solves any stated problem or is for any particular purpose. Moreover, it appears that any bathroom hygiene training system using the device of Kennish or the Applicant would perform equally well. Therefore, it would have been prima facie obvious to modify Kennish to obtain the configuration as specified in claim 1 or 9, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kennish.

Continuing, Kennish discloses wherein the front side of the trainer housing is configured for positioning to be visible within the bathroom (see para. [0024]: In one embodiment, the base station 134 may be disposed in the restroom and include motion sensor 142 to detect when a person enters the restroom), the front side being planar, the back side being planar, and the front side being parallel to the back side, the trainer housing being thin between the front side and the back side relative to a height and width of the trainer housing (see FIG. 1, base station 134, with housing front and sidewall sides clearly visible and parallel. The Applicants “trainer housing backside” is reasonably implied to be behind the base station 134, since a backside reasonably and relatively describes the position of a side).
Kennish does not explicitly teach the trainer housing being thin between the front side and the back side relative to a height and width of the trainer housing. However, the Applicant’s use of the trainer housing being thin between the front side and the back side relative to a height and width of the trainer housing is an obvious design choice. Applicant has not disclosed that the trainer housing being thin between the front side and the back side relative to a height and width of the trainer housing solves any stated problem or is for any particular purpose. Moreover, it appears that any dimensions of the trainer housing using the device of Kennish or the Applicant would perform equally well. Therefore, it would have been prima facie obvious to modify Kennish to obtain the configuration as specified in claims 1 and 9, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kennish.

Continuing, Kennish discloses a trainer CPU coupled within the trainer housing (see FIG. 2, controller 202; FIG. 3, controller 302 and FIG. 4, controller 382; see para. [0050]: The base station 134 may include a controller 382); 
a display coupled to the trainer housing, the display being in operational communication with the trainer CPU (see para. [0059]: The controller 382 and other components of the base station 134 may be configured to implement one or more processes for analyzing the output data and outputting the results of the analysis to the child or the caregiver. In one embodiment, the input devices 390 may include a keyboard and/or mouse, the output devices 392 may include an LCD screen, and the controller 382 may be configured with software for a user interface allowing the child or caregiver to select particular records to be analyzed and displayed at the LCD screen); 
a trainer battery coupled to the trainer housing, the trainer battery being in operational communication with the trainer CPU (see FIG. 2, power supply 204; see FIG. 3, power supply 304; see FIG. 4, power supply 384; see para. [0027]: Depending on the implement in controller 202 and other components of the device 200, the power supply 204 may be any appropriate power source, such as batteries, photo cells, wall outlets and the like; see para. [0050] :The base station 134 may include a controller 382, power supply 384). 
Under a theory of broadest reasonable interpretation, the Examiner reasonably interprets the Applicant’s limitation of a plurality of task complete sensors coupled to the trainer housing to be ”outputs” as evidenced in Applicant’s FIG. 2. As such, Applicant’s limitations of each task complete sensor being in operational communication with the trainer CPU, the plurality of task complete sensors including a seat down sensor, a flush sensor, and a hands washed sensor, the flush sensor being configured to detect when a toilet has been flushed, is reasonably understood to be taught by Kennish as discussed within the following paragraphs: 
Para. [0010]: The interactive packaging system may further include a base station configured to receive the usage messages transmitted by the plurality of usage monitoring devices and to generate sensory perceptible outputs corresponding to the information contained in the usage messages.
Para. [0022]: Depending on the requirements of the base station 134, the base station 134 may include a communication device, such as antenna 136, for communicating with the other components of the system 100, input devices, such as buttons 138, touchscreen 140, a keyboard, sensor 142, microphone 144 and the like, for inputting information into the base station 134 for use by the system 100, and output devices, such as touchscreen 140, printer 146, speaker 148 and the like, for communicating feedback to the children on their performance of the personal hygiene tasks.
Para. [0049]: FIG. 4 illustrates an embodiment of an implementation of a central base station 134 configured for interactive communications with usage monitoring devices 400, 420, 440, 460 and 480 that may monitor the usage of, for example, the wipes tub 102, hand soap dispenser 104, shampoo dispenser 108, toilet 122 and bathtub/shower 126, respectively. In the illustrated embodiment, the system 100 is configured so that the majority of the processing and usage evaluation, such as the usage evaluation processing described in the various examples above, is centralized at the base station 134, and with the usage monitoring devices 400, 420, 440, 460 and 480 being configured to detect the usage of the various components via the corresponding sensors, and to transmit messages corresponding to the detected usage to the base station 134 for further processing.
Para. [0051]: The base station 134 may also include one or more input devices 390 and one or more output devices 392 as necessary to receive and output information necessary to the performance of the functions of system 100.
Continuing, Kennish discloses a seat position apparatus comprising: a seat sensor housing configured to be coupled to a seat of the toilet (The Applicants “seat sensor housing” is reasonably implied to encase a sensor as taught by Kennish using sensor 348); 
a seat position sensor coupled within the seat sensor housing, the seat position sensor being configured to detect when the seat is in a down position (see FIG. 3, sensor 348; see para. [0043]: In the illustrated embodiment, the usage monitoring device 340 may be configured for implementation on one of the restroom facilities, such as the toilet 122, and may be configured to detect flushing of the toilet 122 and a child sitting on the seat of the toilet 122. Consequently, the controller 342, power supply 344 and sensors 346, 348 may be similar to the corresponding components as described above, with the controller 342 being configured to detect a child sitting on the toilet 122 in response to a signal from the sensor 348, and to detect flushing of the toilet 122 in response to a signal from the sensor 346, but the controller 342 might not be configured to evaluate the appropriateness of the usage of the toilet 122. However, those skilled in the art will understand that device 340 may be configured in a similar manner as described above with respect to device 200 to monitor the usage of the toilet 122 or other facilities of the system 100, and to further provide the additional components and functionality for interactive communications as described hereinafter); 
a seat position transceiver coupled within the seat sensor housing, the seat position transceiver being in wireless communication with the seat down sensor of the trainer apparatus
(see FIG. 3, transmitter 354; see para. [0045]: The controller 342 of the device 340 may be configured to receive signals output by the sensors 346, 348 in response to detecting flushing of the toilet 122 and sitting on the seat of the toilet 122, respectively, by the child, and to cause the transmitter 354 to transmit messages to the devices 300, 320 notifying the devices 300, 320 that the toilet 122 has been flushed or sat upon. The message from the device 340 may be received by the devices 300, 320 at the transceivers 314, 324. The transceivers 314, 324 may then transfer the message to the controllers 302, 322, respectively); and 
a seat position battery coupled within the seat sensor housing, the seat position battery being in operational communication with the seat position sensor and the seat position transceiver (see FIG. 3, power supply 344; see para. [0043]: Consequently, the controller 342, power supply 344 and sensors 346, 348 may be similar to the corresponding components as described above, with the controller 342 being configured to detect a child sitting on the toilet 122 in response to a signal from the sensor 348, and to detect flushing of the toilet 122 in response to a signal from the sensor 346, but the controller 342 might not be configured to evaluate the appropriateness of the usage of the toilet 122. However, those skilled in the art will understand that device 340 may be configured in a similar manner as described above with respect to device 200 to monitor the usage of the toilet 122 or other facilities of the system 100, and to further provide the additional components and functionality for interactive communications as described hereinafter); and 
a soap dispenser apparatus comprising: a dispenser body, the dispenser body being configured to hold and dispense liquid soap (see FIG. 1, hand soap dispenser 104); 
a dispenser sensor coupled to the dispenser body, the dispenser sensor detecting when the dispenser body has dispensed the liquid soap (see FIG. 3, sensor 326; see para. [0021]: Subsequently, when the usage monitoring device 112 of the hand soap dispenser 104 detects the dispensing of hand soap, the device 112 may transmit a message to the sink 124 indicating that the faucet should be turned on within a specified period of time so that the child may wash off the hand soap. Additional examples of the interaction between the personal hygiene products and the restroom facilities will be discussed hereinafter, in particularly in relation to FIGS. 3 and 4; see para. [0046]: With respect to evaluating the appropriateness of the child's usage of the wipes tub 102 and hand soap dispenser 104, the devices 300, 320 may be configured in a similar manner as discussed above for the device 200. Additionally, the devices 300, 320 are configured to evaluate the timing of the usage in relation to the flushing of the toilet 122. To evaluate the execution and proper timing of wiping in response to a message from the controller 340 indicating that a child is sitting on the toilet 122, the controller 302 may be configured to compare the timing of the receipt of a message indicating that a child is sitting on the toilet 122 from the device 340 to the receipt of a signal from the sensor 308 indicating the dispensing of wipes from the tub 102. The timing may be determined to be appropriate if the signal from the sensor 308 is received by the controller 302 before receiving a toilet flushing message from the device 340. The controller 322 may be configured to compare the elapsed time between the receipt of the toilet flushing message from the device 340 to the receipt of a signal from the sensor 326 indicating the depressing of the pump of the dispenser 104; see para. [0049]: The interactive communications may be further enhanced, and integration and centralization of the interactive packaging system 100 may be implemented by providing the central base station 134 as shown in FIG. 1 to communicate with the components of the system 100 for integrated evaluation of all of the product, package and facility usage within the system 100. FIG. 4 illustrates an embodiment of an implementation of a central base station 134 configured for interactive communications with usage monitoring devices 400, 420, 440, 460 and 480 that may monitor the usage of, for example, the wipes tub 102, hand soap dispenser 104, shampoo dispenser 108, toilet 122 and bathtub/shower 126, respectively. In the illustrated embodiment, the system 100 is configured so that the majority of the processing and usage evaluation, such as the usage evaluation processing described in the various examples above, is centralized at the base station 134, and with the usage monitoring devices 400, 420, 440, 460 and 480 being configured to detect the usage of the various components via the corresponding sensors, and to transmit messages corresponding to the detected usage to the base station 134 for further processing. This is one exemplary embodiment of the distribution of the processing in the integrated interactive packaging system 100, and those skilled in the will understand that the processing may be distributed among the components of the system 100 in any desired manner. Various alternative processing distributions within the system 100 will be discussed further below);
a dispenser transceiver coupled within the dispenser body, the dispenser transceiver being in wireless communication with the hands washed sensor (see FIG. 3, transceiver 334; see para. [0045]: Applying the devices 300, 320 and 340 to the interactive communication example discussed above, the devices 300, 320 may be implemented with the wipes tub 102 and hand soap dispenser 104, respectively, and the device 340 may be implemented with the toilet 122 to evaluate the completeness of a child's performance in the task of going to the bathroom. The devices 300, 320 may be configured to evaluate the appropriateness of the usage of the wipes tub 102 and dispenser 104, respectively, possibly in a similar manner as described above. The controller 342 of the device 340 may be configured to receive signals output by the sensors 346, 348 in response to detecting flushing of the toilet 122 and sitting on the seat of the toilet 122, respectively, by the child, and to cause the transmitter 354 to transmit messages to the devices 300, 320 notifying the devices 300, 320 that the toilet 122 has been flushed or sat upon. The message from the device 340 may be received by the devices 300, 320 at the transceivers 314, 324. The transceivers 314, 324 may then transfer the message to the controllers 302, 322, respectively. In order to appropriately perform this task, the child may be required to wipe the genital and/or perianal regions before flushing the toilet 122, and to cleanse his or her hands within a predetermined period of time after flushing the toilet 122. To evaluate the timeliness of performing these steps of the task, the controllers 302, 322 may be configured to initiate timers and/or evaluate further messages upon receiving the message from the device 340 for use in determining whether the child wipes before flushing and begins cleansing his or her hands within the predetermined period of time); and 
a dispenser battery coupled within the dispenser body, the dispenser battery being in operational communication with the dispenser sensor and the dispenser transceiver (see FIG. 3, power supply 324).

Per claim 9, Kennish discloses a trainer motion sensor coupled to the trainer housing, the trainer motion sensor being in operational communication with the trainer CPU (see FIG. 1, motion sensor 142; see para. [0051]: The base station 134 may also include one or more input devices 390 and one or more output devices 392 as necessary to receive and output information necessary to the performance of the functions of system 100. The input devices 390 may include any appropriate device for inputting information at the base station 134 such as, for example, buttons 138, touch screen 140, motion sensor 142 and microphone 144 as shown in FIG. 1, a keyboard, other voice or light recognition devices, and the like; see para. [0061]: In an alternative embodiment, the input devices 390 may include a voice recognition device, and the controller 382 may be configured to perform segregated processing based on the detected child's voice. As discussed above, in one embodiment, the base station 134 may be disposed in the restroom and include motion sensor 142 as one of the input devices 390 to detect when a person enters the restroom. Upon detecting motion in the restroom at the motion sensor 142, the controller 382 may cause may the speaker 148 to broadcast a prompt, such as "Who is there?" and await a response).
a plurality of LED lights coupled to the trainer housing, the plurality of LED lights being in operational communication with the trainer battery (see FIG. 2, output device 212; see FIG. 3, output device 312; see FIG. 4, output device 392; see para. [0033]: Alternatively, the output device 212 may be a visual output device or devices, such as a light bulb or bulbs, a single or multi-color light emitting diode (LED), a liquid crystal display (LCD), and LED display, and the like, capable of producing visual outputs, with the controller 202 being configured with the necessary logic and visual display generation data for producing visual outputs corresponding to the outcome of the evaluation of the use of the corresponding component of the system 100); 
a night light button coupled to the trainer housing (see para. [0022]: Depending on the requirements of the base station 134, the base station 134 may include a communication device, such as antenna 136, for communicating with the other components of the system 100, input devices, such as buttons 138, touchscreen 140, a keyboard, sensor 142, microphone 144 and the like, for inputting information into the base station 134 for use by the system 100, and output devices, such as touchscreen 140, printer 146, speaker 148 and the like, for communicating feedback to the children on their performance of the personal hygiene tasks). 

Although Kennish discloses in para. [0033] “Alternatively, the output device 212 may be a visual output device or devices, such as a light bulb or bulbs, a single or multi-color light emitting diode (LED), a liquid crystal display (LCD), and LED display, and the like,” Kennish does not explicitly teach the night light button being in operational communication with the plurality of LED lights, the plurality of LED lights including a set of three LED lights coupled to the trainer housing front side. However, the Applicant’s use of the night light button being in operational communication with the plurality of LED lights, the plurality of LED lights including a set of three LED lights coupled to the trainer housing front side is an obvious design choice. Applicant has not disclosed that the night light button being in operational communication with the plurality of LED lights, the plurality of LED lights including a set of three LED lights coupled to the trainer housing front side solves any stated problem or is for any particular purpose. Moreover, it appears that any switched lights using the device of Kennish or the Applicant would perform equally well. Therefore, it would have been prima facie obvious to modify Kennish to obtain the configuration as specified in claim 9, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kennish.

Continuing, Kennish discloses a record button coupled to the trainer housing (see para. [0022]: Depending on the requirements of the base station 134, the base station 134 may include a communication device, such as antenna 136, for communicating with the other components of the system 100, input devices, such as buttons 138, touchscreen 140, a keyboard, sensor 142, microphone 144 and the like, for inputting information into the base station 134 for use by the system 100, and output devices, such as touchscreen 140, printer 146, speaker 148 and the like, for communicating feedback to the children on their performance of the personal hygiene tasks); and 
a trainer speaker (see para. [0022]: Depending on the requirements of the base station 134, the base station 134 may include a communication device, such as antenna 136, for communicating with the other components of the system 100, input devices, such as buttons 138, touchscreen 140, a keyboard, sensor 142, microphone 144 and the like, for inputting information into the base station 134 for use by the system 100, and output devices, such as touchscreen 140, printer 146, speaker 148 and the like, for communicating feedback to the children on their performance of the personal hygiene tasks.

Kennish does not explicitly teach a sound chip coupled within the trainer housing, the sound chip being in operational communication with the record button and the trainer CPU; and the trainer speaker being in operational communication with the sound chip. However, the Applicant’s use of a sound chip coupled within the trainer housing, the sound chip being in operational communication with the record button and the trainer CPU; and the trainer speaker being in operational communication with the sound chip is an obvious design choice. Applicant has not disclosed that a sound chip coupled within the trainer housing, the sound chip being in operational communication with the record button and the trainer CPU; and the trainer speaker being in operational communication with the sound chip solves any stated problem or is for any particular purpose. Moreover, it appears that any recording device or medium using the device of Kennish or the Applicant would perform equally well. Therefore, it would have been prima facie obvious to modify Kennish to obtain the configuration as specified in claim 9, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kennish.

Regarding claim 2, Kennish discloses a trainer motion sensor coupled to the trainer housing, the trainer motion sensor being in operational communication with the trainer CPU (see FIG. 1, motion sensor 142; see para. [0051]: The base station 134 may also include one or more input devices 390 and one or more output devices 392 as necessary to receive and output information necessary to the performance of the functions of system 100. The input devices 390 may include any appropriate device for inputting information at the base station 134 such as, for example, buttons 138, touch screen 140, motion sensor 142 and microphone 144 as shown in FIG. 1, a keyboard, other voice or light recognition devices, and the like; see para. [0061]: In an alternative embodiment, the input devices 390 may include a voice recognition device, and the controller 382 may be configured to perform segregated processing based on the detected child's voice. As discussed above, in one embodiment, the base station 134 may be disposed in the restroom and include motion sensor 142 as one of the input devices 390 to detect when a person enters the restroom. Upon detecting motion in the restroom at the motion sensor 142, the controller 382 may cause may the speaker 148 to broadcast a prompt, such as "Who is there?" and await a response).

Regarding claim 3, Kennish does not explicitly teach the trainer housing being round and the display being circular and coupled to the trainer housing front side. However, the Applicant’s use of the trainer housing being round and the display being circular and coupled to the trainer housing front side is an obvious design choice. Applicant has not disclosed that the trainer housing being round and the display being circular and coupled to the trainer housing front side solves any stated problem or is for any particular purpose. Moreover, it appears that the shape of the trainer housing and display using the device of Kennish or the Applicant would perform equally well. Therefore, it would have been prima facie obvious to modify Kennish to obtain the configuration as specified in claim 3, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kennish.

Regarding claim 4, Kennish discloses a plurality of LED lights coupled to the trainer housing, the plurality of LED lights being in operational communication with the trainer battery (see FIG. 2, output device 212; see FIG. 3, output device 312; see FIG. 4, output device 392; see para. [0033]: Alternatively, the output device 212 may be a visual output device or devices, such as a light bulb or bulbs, a single or multi-color light emitting diode (LED), a liquid crystal display (LCD), and LED display, and the like, capable of producing visual outputs, with the controller 202 being configured with the necessary logic and visual display generation data for producing visual outputs corresponding to the outcome of the evaluation of the use of the corresponding component of the system 100); 
a night light button coupled to the trainer housing (see para. [0022]: Depending on the requirements of the base station 134, the base station 134 may include a communication device, such as antenna 136, for communicating with the other components of the system 100, input devices, such as buttons 138, touchscreen 140, a keyboard, sensor 142, microphone 144 and the like, for inputting information into the base station 134 for use by the system 100, and output devices, such as touchscreen 140, printer 146, speaker 148 and the like, for communicating feedback to the children on their performance of the personal hygiene tasks). 

Although Kennish discloses in para. [0033] “Alternatively, the output device 212 may be a visual output device or devices, such as a light bulb or bulbs, a single or multi-color light emitting diode (LED), a liquid crystal display (LCD), and LED display, and the like,” Kennish does not explicitly teach the night light button being in operational communication with the plurality of LED lights. However, the Applicant’s use of the night light button being in operational communication with the plurality of LED lights is an obvious design choice. Applicant has not disclosed that the night light button being in operational communication with the plurality of LED lights solves any stated problem or is for any particular purpose. Moreover, it appears that any switched lights using the device of Kennish or the Applicant would perform equally well. Therefore, it would have been prima facie obvious to modify Kennish to obtain the configuration as specified in claim 4, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kennish.

Regarding claim 5, Kennish does not explicitly teach a set of three LED lights coupled to the trainer housing front side. However, the Applicant’s use of a set of three LED lights coupled to the trainer housing front side is an obvious design choice. Applicant has not disclosed that a set of three LED lights coupled to the trainer housing front side solves any stated problem or is for any particular purpose. Moreover, it appears that any number or style of lights using the device of Kennish or the Applicant would perform equally well. Therefore, it would have been prima facie obvious to modify Kennish to obtain the configuration as specified in claim 5, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kennish.

Regarding claim 6, Kennish does not explicitly teach the trainer housing back side having a pair of mounting holes configured to receive wall- mounted hardware. However, the Applicant’s use of the trainer housing back side having a pair of mounting holes configured to receive wall- mounted hardware is an obvious design choice. Applicant has not disclosed that the trainer housing back side having a pair of mounting holes configured to receive wall- mounted hardware solves any stated problem or is for any particular purpose. Moreover, it appears that the mounting of the trainer housing using the device of Kennish or the Applicant would perform equally well. Therefore, it would have been prima facie obvious to modify Kennish to obtain the configuration as specified in claim 6, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kennish.

Regarding claim 7, Kennish discloses a record button coupled to the trainer housing (see para. [0022]: Depending on the requirements of the base station 134, the base station 134 may include a communication device, such as antenna 136, for communicating with the other components of the system 100, input devices, such as buttons 138, touchscreen 140, a keyboard, sensor 142, microphone 144 and the like, for inputting information into the base station 134 for use by the system 100, and output devices, such as touchscreen 140, printer 146, speaker 148 and the like, for communicating feedback to the children on their performance of the personal hygiene tasks); and 
a trainer speaker (see para. [0022]: Depending on the requirements of the base station 134, the base station 134 may include a communication device, such as antenna 136, for communicating with the other components of the system 100, input devices, such as buttons 138, touchscreen 140, a keyboard, sensor 142, microphone 144 and the like, for inputting information into the base station 134 for use by the system 100, and output devices, such as touchscreen 140, printer 146, speaker 148 and the like, for communicating feedback to the children on their performance of the personal hygiene tasks.

Kennish does not explicitly teach a sound chip coupled within the trainer housing, the sound chip being in operational communication with the record button and the trainer CPU; and the trainer speaker being in operational communication with the sound chip. However, the Applicant’s use of a sound chip coupled within the trainer housing, the sound chip being in operational communication with the record button and the trainer CPU; and the trainer speaker being in operational communication with the sound chip is an obvious design choice. Applicant has not disclosed that a sound chip coupled within the trainer housing, the sound chip being in operational communication with the record button and the trainer CPU; and the trainer speaker being in operational communication with the sound chip solves any stated problem or is for any particular purpose. Moreover, it appears that any recording device or medium using the device of Kennish or the Applicant would perform equally well. Therefore, it would have been prima facie obvious to modify Kennish to obtain the configuration as specified in claim 9, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kennish.

Regarding claim 8, Kennish discloses a dispenser speaker coupled to the dispenser body, the dispenser speaker being in operational communication with the dispenser transceiver (see para. [0032]: Where the interactive packaging system 100 is implemented without communication between the components and/or a base station, it is likely desired to provide an indication of the appropriateness of the use a personal hygiene product or facility at the component of the system 100. As a result, the output device 212 is provided in the monitoring circuit 200 and operatively connected to the controller 202 to receive signals from the controller 202 causing the output device 212 to produce a specified sensory perceptible output. The output device 212 may be any appropriate device for conveying the desired sensory perceptible output. For example, the output device 212 may be a speaker or other audible output device capable of producing audibly perceptible outputs. The controller 202 may be configured with the necessary logic and sound generation data for producing verbal messages, songs, animal noises and the like corresponding to the outcome of the evaluation of the signals from the sensors 206, 208 performed by the controller. For example, the controller 202 may be configured to cause a speaker to output a personalized verbal or musical message to the child corresponding to the appropriate or inappropriate use of the monitored product, package or facility; see para. [0046]: With respect to evaluating the appropriateness of the child's usage of the wipes tub 102 and hand soap dispenser 104, the devices 300, 320 may be configured in a similar manner as discussed above for the device 200. Additionally, the devices 300, 320 are configured to evaluate the timing of the usage in relation to the flushing of the toilet 122. To evaluate the execution and proper timing of wiping in response to a message from the controller 340 indicating that a child is sitting on the toilet 122, the controller 302 may be configured to compare the timing of the receipt of a message indicating that a child is sitting on the toilet 122 from the device 340 to the receipt of a signal from the sensor 308 indicating the dispensing of wipes from the tub 102. The timing may be determined to be appropriate if the signal from the sensor 308 is received by the controller 302 before receiving a toilet flushing message from the device 340. The controller 322 may be configured to compare the elapsed time between the receipt of the toilet flushing message from the device 340 to the receipt of a signal from the sensor 326 indicating the depressing of the pump of the dispenser 104. The controllers 302, 322 may further be configured to cause the output devices 312, 332, respectively, to generate an output corresponding to the evaluation of the timing of dispensing wipes by the controller 302, and of the elapsed time at the controller 322, respectively, either at the time of first usage of the tub 102 or dispenser 104 or after the predetermined period of time elapses, or after the evaluation of the appropriateness of the usage of the tub 102 or dispenser 104).


Response to Arguments
The Applicant’s arguments filed on October 31, 2022 related to claims 1-9 are fully considered, but are not persuasive. 

Section 1 of the Office Action
The Applicant respectfully argues “The drawings are objected to for missing reference mumbers in Figure &. Corrected drawing sheets are required. A replacement sheet is provided adding reference numbers to identify elements shown in Figure § as originally filed. Therefore, no new matter has been introduced. Withdrawal of the objection is respectfully requested by the applicant.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the drawing objections are withdrawn. 

Section 2 of the Office Action
The Applicant respectfully argues “It is respectfully submitted the claims are not directed to an inventive programming alone and the use of sensors is conventional and known to the extent that one of ordinary skill in the art could make and use the invention without more explicit disclosure in the specification. The invention is in the totality of the claimed subject matter, not in the specific programming of a CPU. The conditions noted are single event, e.g. a toilet Mush, two position, ¢.g. seat down or up, motion related such that these would be sufficiently known that one of ordinary skill in the art could incorporate them into a system as claimed. Withdrawal of the rejection is respectfully requested by the applicant.”
The Examiner respectfully disagrees. One with ordinary skill in the art would realize that there is a vast variety of sensors able to accomplish the intended use of sensing the Applicant’s functionally described tasks. Specifically, it is unclear whether or not the Applicant’s “a seat down sensor, a flush sensor, and a hands washed sensor, the flush sensor being configured to detect when a toilet has been flushed,” are sensed using an optical, pressure/force, proximity, moisture, resistance, or any other type of sensor. In other words, the Applicant’s claiming of a variety of sensors without adequately describing them within the written description of the specification as filed, reasonably warrants a rejection under a theory of new matter. As such, the argument is not persuasive. 
Furthermore, the Applicant’s amending to include: “wherein the front side of the trainer housing is configured for positioning to be visible within the bathroom, the trainer housing being thin between the front side and the back side relative to a height and width of the trainer housing,” is also not adequately described in the written description of the specification as originally filled. As such, the Applicant’s amendments also reasonably warrant an additional rejection under a theory of new matter. Therefore, the claim rejections under 35 U.S.C. § 112 are not withdrawn. 

Section 3 of the Office Action
The Applicant respectfully argues “Claims 10, 11, 17, 18, 23, and 24 are rejected under 35 U.S.C. $1034) as being unpatentable over U.S. Patent Publication No. 20070182571 to Kennish et al.
The rejection as stated appears to be incorrect. The claims listed do not exist in the present application. The rejection is assumed to apply to claims 1 through 9 as they appear to be numbered and addressed in the body of the rejection.”
The Examiner respectfully agrees, and apologizes for the typographical error. 

The Applicant respectfully argues “Claim 1 has been amended to clarify the structure of the trainer housing. Specifically, the trainer housing has planar and parallel front and back sides. Further, the trainer housing is thin between the front and back sides relative to the height and width of the trainer housing. It is respectfully submitted claim 1 is not obvious in view of the teaching of Kennish, Claim 1 requires the trainer housing having a front side and being configured for coupling to a wall wherein the front side of the trainer housing is visible in the bathroom. It is respectfully submitted this is not rendered obvious by the disclosure of Kennish. The rejection interprets the limitation as a mere design choice. However, the claimed limitation provides for display of feedback to a child immediately adjacent to a toilet and/or mirror without requiring horizontal surface area which can be at a premnhum within a bathroom. This, and other considerations such as being positioned to inhibit damage which might occur to a base device of the type taught by Kennish when positioned on a horizontal surface adjacent to a sink or other facilities within a bathroom. Further, Kennish teaches specifically the combination of several possible functions which are not consistent with the housing being modified to meet the claim limitations. Specifically, Kennish provides for potential printing which would not readily be applicable to a wall mounted thin depth housing as claimed, Therefore, modification to meet the claim limitations would not be obvious and claim 1 should be allowed. By virtue of dependence on claim 1, or being similarly amended to include the same limitations as claim 1 discussed above, claims 2 through 9 are believed to be allowable. Withdrawal of the rejection is respectfully requested by the applicant.”
The Examiner respectfully disagrees. The Applicant’s arguments are based on design limitations and intended use that do not structurally differentiate from the prior art of Kennish. Furthermore, any specific details pertaining to any alleged dimensional achievements over the prior art of Kennish are unknown, since they can not be verified in the written description of the specification and necessitating a 35 U.S.C. §112(a) rejection. As such, the argument is not persuasive. Therefore, the claim rejections under 35 U.S.C. § 103 are not withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P BULLINGTON whose telephone number is (313)446-4841. The examiner can normally be reached Mon.-Fri. 8:00-4:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat, can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/Robert P Bullington, Esq./
Primary Examiner, Art Unit 3715